DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims benefit of provisional 63/023,757 filed 05/12/2020 and is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 06/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
“showin” should be correctly spelled as “shown” in paragraph [22] last line
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-13, and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the term "the ultrasound" in "wherein the ultrasound is generated...". This term, “the ultrasound” refers to the “ultrasound” in line 7 of claim 1. However, the “ultrasound” in line 7 of claim 1 appears to be directed to an imaging modality and not ultrasound waves which may be generated. Therefore, there is insufficient antecedent basis for this term “the ultrasound” in claim 8. This may be corrected by rewriting “wherein the ultrasound is generated...” as “wherein using the ultrasound comprises generating ultrasound waves by a transducer array...” similar to the language of claim 9.
Claims 11 and 12 recites the limitation "the images". It is unclear whether these images refer to the “one or more images” as recited in claim 1. The limitation “the images” should be corrected to “the one or more images” to maintain claim language consistency and clarity.
Claim 13 recites the limitation “using ultrasound to generate one or more images...” in line 1. It is unclear whether “ultrasound” refers to the imaging modality or ultrasound waves. For examination purposes it will be interpreted to refer to the imaging modality as recited in claim 1, and thus the limitation should be corrected to “using the ultrasound to generate the one or more images”. Similarly in line 3 of claim 13, “using ultrasound use a same transducer array” should be corrected to “using the ultrasound use a same transducer array”.
Claim 15 recites the terms “cells” in line 2 and “one or more cells” in lines 7-8. It is unclear the relationship between these two terms. For purposes of examination, it “cells” in line 2 to will be interpreted as “one or more cells”.
Claim 17 recites the limitation “wherein applying therapy to locations...”. It is unclear whether this “therapy” refers to the same “therapy” as cited in claim 15. This should be rewritten as “wherein applying the therapy to the locations...” to correctly refer to the “therapy” in claim 15. Moreover, “the images” in line 3 should be corrected to “the one or more images” as referred to in claim 15.
Claim 19 recites “while imaging a location of the tumor using ultrasound to generate one or more images”. It is unclear whether this “location” is the same as the “location” recited in claim 15 and what “ultrasound” refers to. For purposes of examination, the locations will be interpreted as the same and “ultrasound” to mean the “ultrasonic waves” in claim 15. Thus the recitation in claim 19 should be corrected to “while imaging the location of the tumor using ultrasonic waves to generate the one or more images...”.
Claims 16-20 are rejected by dependency of rejected claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peyman (US20160022976).
Regarding claim 1, Peyman teaches a method for detection and treatment of tumors using ultrasound ([0081-0082], [0084], wherein tumors are imaged and treated with ultrasound, [0166], wherein treatment is thermotherapy) comprising:
performing an early detection test on a patient ([0241-0242], wherein gold nanoparticles are injected to determine presence of malignant cells and a blood sample is obtained);
determining a location of a tumor based on the early detection test ([0241], wherein information on their (metastatic lesions) locations in the body may be obtained);
determining one or more properties of the tumor based on the early detection test ([0252-0253], wherein the blood or fluid sample is analyzed and a specific antibody to the malignant cells of the tumor is generated; properties of the tumor is inherently determined in order to generate an antibody specific to it);
functionalizing moieties based on the properties of the tumor ([0192], [0253-0254], wherein a specific antibody to the malignant cells of the tumor is generated and is then coated with gold nanoparticles);
introducing the moieties into the patient ([0244-0245], [0261], wherein antibody-coated nanoparticles are delivered);
imaging the location of the tumor using one or more of ultrasound, magnetic resonance elastography, and computed tomography elastography, to generate one or more images of the location of the tumor ([0261], wherein imaging of the tumor is performed via ultrasound imaging, MRI, and the like); and
implementing a treatment plan, the treatment plan based on the one or more images of the location of the tumor, using ultrasound ([0261], wherein imaging of the tumor is simultaneous with energy delivery and wherein the delivery of antibody coated nanoparticles is combined with therapy, [0166], [0279-280], wherein the treatment plan (thermotherapy) comprises heating the desired tissue using focused ultrasound).
	Regarding claim 2, Peyman teaches the invention as claimed above in claim 1.
	Peyman further teaches wherein the early detection test is a blood test, a histology test, or elastography ([0241-0242], wherein a blood sample is obtained).
	Regarding claim 4, Peyman teaches the invention as claimed above in claim 1.
	Peyman further teaches wherein functionalizing moieties based on the properties of the tumor further comprises one or more of using common streptavidin and biotin complex, using chemistry to adhere protein or chemical tags to the moieties based on a CSP of the tumor, and causing the moieties to target the tumor based on gross blood flow to the tumor (Claim 20, [0026], [0058], wherein nanoparticles may be associated with specific binding pairs such as streptavidin-biotin pair, [0068], wherein nanoparticles are coated with biotin, streptavidin, [0183], wherein it’s disclosed binding compounds known in the art include biotin with streptavidin).
	Regarding claim 5, Peyman teaches the invention as claimed above in claim 1.
	Peyman further teaches wherein the moieties are microbubbles or nanobubbles filled with perfluourinated compound, or the moieties comprise gadolinium ([0220], wherein the nanoparticles are conjugated with radiological imaging compounds such as gadolinium). Regarding perfluorinated compounds ([12] in applicant’s specifications, wherein it’s disclosed perfluorinated compounds allow the moieties to get inside the cells of the tumor), Peyman additionally discloses using cell penetrating peptides (CPP) and activatable-cell penetrating peptides (ACPP) which achieve the same function of cell (tumor) penetration ([0024], [0063]).
	Regarding claim 7, Peyman teaches the invention as claimed above in claim 1.
	Peyman further teaches wherein imaging the location of the tumor using ultrasound to generate one or more images of the location of the tumor further comprises generating ultrasonic waves at a frequency that causes the moieties to one or more of heat, expand, oscillate, and burst ([0072-0073], [0081], [0084], [0136], [0200-0201], [0320], wherein the nanoparticles are heated and/or expand after exposure to a source of energy, wherein the source of energy may be ultrasound, and ultrasound images are simultaneously obtained).
	Regarding claim 15, Peyman teaches a method for detection and treatment of tumors using ultrasound ([0081-0082], [0084], wherein tumors are imaged and treated with ultrasound, [0166], wherein treatment is thermotherapy) comprising:
functionalizing moieties to attach to cells of a tumor based on properties of the tumor ([0192], [0253-0254], wherein a specific antibody to the malignant cells of the tumor is generated and is then coated with gold nanoparticles), wherein the moieties act as contrast agents ([0234], [0239], wherein gold nanoparticles may act as a contrast agent or biomarker, [0253], wherein the antibodies may also be labeled with fluorescent dye);
introducing the moieties into the patient after the moieties are functionalized ([0244-0245], [0261], wherein antibody-coated nanoparticles are delivered);
imaging a location of the tumor using ultrasonic waves generated by an ultrasound system, or using magnetic resonance system, to generate one or more images of the location of the tumor ([0082], [0261], wherein imaging of the tumor is performed via ultrasound imaging, MRI, and the like), the one or more images comprising images of the moieties attached to one or more cells of the tumor ([0050], [0082], [0234], [0319], wherein ultrasound imaging is performed/combined simultaneously with photoacoustic imaging and optionally overlaid, thus the ultrasound images additionally comprise the attached moieties (nanoparticles) found in the photoacoustic image); and
applying therapy to locations of the moieties in the patient, wherein the therapy comprises ultrasonic waves generated by the ultrasound system ([0099], [0194], [0198], [0200], [0273], wherein ultrasound energy is used to hyperthermally treat cancer/tumor cells).
Regarding claim 16, Peyman teaches the invention as claimed above in claim 15.
Peyman further teaches wherein the properties of the tumor are determined based on one or more of a blood test, a histology test, and elastography ([0241-0242], [0254], wherein a blood sample is obtained).
	Regarding claim 19, Peyman teaches the invention as claimed above in claim 15.
	Peyman further teaches the invention further comprising, while imaging a location of the tumor using ultrasound to generate one or more images of the location of the tumor, the one or more images comprising images of the moieties attached to one or more cells of the tumor, generating with an ultrasound system ultrasonic waves at one or more frequencies that cause the moieties to one or more of heat, expand, oscillate, and burst ([0072-0073], [0081], [0084], [0136], [0200-0201], [0320], wherein the nanoparticles are heated and/or expand after exposure to a source of energy, wherein the source of energy may be ultrasound, and ultrasound images are simultaneously obtained).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claim 1 above, and further in view of Vogelstein (US20190256924).
	Regarding claim 3, Peyman teaches the invention as claimed above in claim 1.
	Peyman further teaches specificity of the antibody is based on a particular cellular receptor, protein, or other binding target ([0252], [0254], [0303]); and biomarkers such as proteins may be obtained from the blood samples to be conjugated with nanoparticles for therapy and imaging ([0344]).
	However, Peyman does not explicitly teach wherein determining one or more properties of the tumor based on the early detection test comprises identifying a cell surface protein (CSP) of the tumor.
	In an analogous cancer assessment and treatment field of endeavor, Vogelstein teaches such a feature. Vogelstein teaches methods and materials for assessing and treating cancer (Title). Vogelstein teaches a diagnostic testing method comprising obtaining a biological sample such as a blood sample ([0242], [0760]). Vogelstein teaches the diagnostic testing method includes determining exosomal proteins such as exosomal surface proteins ([0242], [0760], wherein the technique is used to detect and/or identify cancer, thus Vogelstein teaches identifying a cell surface protein of a tumor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to identify cell surface proteins (CSP) of the tumor as taught by Vogelstein ([0242], [0760]). Modifying Peyman to determine and/or identify CSPs would further allow for ascertaining whether a particular type of cancer is present as recognized by Vogelstein ([0242]). In addition, while Peyman does not explicitly teach identifying CSPs, one of ordinary skill in the art would recognize Peyman obviously includes analysis of CSPs in order to generate an antibody specific to cancer cells as Peyman teaches the specificity is based on cellular receptors, proteins, or other binding targets ([0252], [0254], [0303]).
Claims 6 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claims 1 and 15 above, and further in view of Gupta (US20180308247).
Regarding claim 6, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to teach wherein imaging the location of the tumor using ultrasound to generate one or more images of the location of the tumor further comprises generating 3D volume images of the location of the tumor based on ultrasonic waves generated by a transducer array of an ultrasound system.
In an analogous tissue imaging field of endeavor, Gupta teaches such a feature. Gupta teaches a tissue imaging system and a method for tissue imaging (Title). Gupta teaches utilizing ultrasound imaging and x-ray imaging for removal of cancerous, necrotic, or diseased tissue from a body ([0002]). Gupta teaches an ultrasound subsystem (340), an ultrasound probe (142), and an ultrasound 3D volume generator (345c) ([0064]). Gupta teaches the ultrasound 3D volume generator (345c) uses the 2D ultrasound images obtained from the probe (142) to generate a 3D volume of the ultrasound images and a 3D volume of the tumor ([0064]). Gupta further teaches contouring the 2D ultrasound images to mark the tumor ([0064]), wherein the 3D volume further contains the contours/contoured region (Fig. 12A-B, Abstract, Claim 3, [0025], [0092-0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to further generate a 3D volume image of the tumor using ultrasound as taught by Gupta ([0064]). By generating a 3D volume image of the tumor and its location, the surgeon or clinician can more easily determine whether the appropriate amount or volume of the cancerous tissue (tumor) has been removed or affected as recognized by Gupta ([0002]). In addition, generating a 3D image generally helps visualization of the target site or tumor for guidance of therapy/treatment.
Regarding claim 18, Peyman teaches the invention as claimed above in claim 15.
Peyman further teaches generating a 3D photoacoustic image of the tumor and combining it with ultrasound imaging ([0082]).
However, Peyman fails to explicitly teach wherein the one or more images of the location of the tumor are 3D volume images.
In an analogous tissue imaging field of endeavor, Gupta teaches such a feature. Gupta teaches a tissue imaging system and a method for tissue imaging (Title). Gupta teaches utilizing ultrasound imaging and x-ray imaging for removal of cancerous, necrotic, or diseased tissue from a body ([0002]). Gupta teaches an ultrasound subsystem (340), an ultrasound probe (142), and an ultrasound 3D volume generator (345c) ([0064]). Gupta teaches the ultrasound 3D volume generator (345c) uses the 2D ultrasound images obtained from the probe (142) to generate a 3D volume of the ultrasound images and a 3D volume of the tumor ([0064]). Gupta further teaches contouring the 2D ultrasound images to mark the tumor ([0064]), wherein the 3D volume further contains the contours/contoured region (Fig. 12A-B, Abstract, Claim 3, [0025], [0092-0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to further generate a 3D volume image of the tumor using ultrasound as taught by Gupta ([0064]). By generating a 3D volume image of the tumor and its location, the surgeon or clinician can more easily determine whether the appropriate amount or volume of the cancerous tissue (tumor) has been removed or affected as recognized by Gupta ([0002]). In addition, generating a 3D image generally helps visualization of the target site or tumor for guidance of therapy/treatment.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claims 1 and 15 above, and further in view of Wodnicki (US20080315331).
Regarding claim 8, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to explicitly teach wherein the ultrasound is generated by a transducer array that has an active area with a surface area of greater than 15 square centimeters.
In an analogous field of ultrasound imaging modality configuration, Wodnicki teaches such a feature. Wodnicki teaches it is known in the art that transducer arrays in ultrasound probe assemblies typically span an area of about 20 cm2 ([0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to use an ultrasound probe whose transducer array area is 20 cm2 as taught by Wodnicki ([0007]). Since Wodnicki teaches ultrasound probes typically contain transducer arrays whose area span about 20 cm2, it would be obvious to one of ordinary skill in the art to use such a probe because they’re common in the field and thus easily obtainable.
Regarding claim 20, Peyman teaches the invention as claimed above in claim 15.
However, Peyman fails to explicitly teach wherein the ultrasonic waves generated by the ultrasound system are generated by a transducer array of the ultrasound system that has an active area with a surface area greater than 15 cm2.
In an analogous field of ultrasound imaging modality configuration, Wodnicki teaches such a feature. Wodnicki teaches it is known in the art that transducer arrays in ultrasound probe assemblies typically span an area of about 20 cm2 ([0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to use an ultrasound probe whose transducer array area is 20 cm2 as taught by Wodnicki ([0007]). Since Wodnicki teaches ultrasound probes typically contain transducer arrays whose area span about 20 cm2, it would be obvious to one of ordinary skill in the art to use such a probe because they’re common in the field and thus easily obtainable.
Claim 9-10 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claims 1 and 15 above, and further in view of Tijore (US20220203138).
Regarding claim 9, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to teach wherein implementing a treatment plan, the treatment plan based on the one or more images of the location of the tumor, using ultrasound further comprises generating ultrasound waves targeted to locations identified by the treatment plan using a transducer array of an ultrasound system.
In an analogous field of cancer treatment planning, Tijore teaches such a feature. Tijore teaches systems and methods for cancer treatment (Title). Tijore teaches internal tissues may be imaged for generating a treatment plan using an imaging modality such as ultrasound imaging ([0062], [0064]). Tijore further teaches one or more characteristics may be determined and specified by the treatment plan, one of which includes information about the treatment region such as its location ([0066], [0090]). Tijore teaches the treatment plan may be generated in a fully automated, semi-automated, or manual manner. ([0067], [0091]). Moreover, Tijore teaches controlling the waves to be delivered to a target region (Abstract, Claim 1, [0006-0007], [0031], [0090], wherein a cyclic force (waves) is delivered to a target region, [0103], wherein user input may generate a treatment plan, and user input may include selection of a target location). Tijore teaches the target tissue (205) or region may be tumor tissue ([0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to have the treatment plan include information about the treatment region such as its location ([0090]) and to further generate waves at the target region/location, as taught by Tijore (Abstract, Claim 1, [0006-0007]). By generating or delivering ultrasound waves to the target region/location, cell death may be induced in cancer cells, thereby treating cancer as taught by Tijore ([0031], [0039], [0042]).
Regarding claim 10, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to teach wherein the treatment plan comprises indications of locations to which ultrasound should be applied and durations, frequencies, and power levels at which ultrasound should be applied to the indicated locations.
In an analogous field of cancer treatment planning, Tijore teaches such a feature. Tijore teaches systems and methods for cancer treatment (Title). Tijore teaches internal tissues may be imaged for generating a treatment plan using an imaging modality such as ultrasound imaging ([0062], [0064]). Tijore further teaches one or more characteristics may be determined and specified by the treatment plan, one of which includes information about the treatment region such as its location ([0066], [0090]). Moreover, Tijore teaches the treatment plan may include information regarding duration, magnitude, frequency, and/or cyclic force to be delivered ([0031], [0063] [0066], [0090], wherein magnitude and cyclic force comprises power levels).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to further include locations of the target and the amount of power to be delivered in the treatment plan as taught by Tijore ([0031], [0063], [0066], [0090]). By having the treatment plan include the location and correct/appropriate amount of power to be applied, cancer cells may be treated while normal cells may be spared as recognized by Tijore ([0005], [0008], [0030-0032], wherein the duration, magnitude, and frequency of the waves are controlled to sufficiently distort/kill cancer cells while keeping normal/healthy cells and tissues undamaged).
Regarding claim 17, Peyman teaches the invention as claimed above in claim 15.
Peyman further teaches wherein applying therapy to locations of the moieties comprises targeting the ultrasonic waves at one or more of the locations of the moieties ([0081], [0099], [0136], [0198], [0273], wherein energy from ultrasound is applied to the nanoparticles).
However, Peyman fails to teach wherein the one or more locations are indicated by a treatment plan based on the images of the location of the tumor.
In an analogous field of cancer treatment planning, Tijore teaches such a feature. Tijore teaches systems and methods for cancer treatment (Title). Tijore teaches internal tissues may be imaged for generating a treatment plan using an imaging modality such as ultrasound imaging ([0062], [0064]). Tijore further teaches one or more characteristics may be determined and specified by the treatment plan, one of which includes information about the treatment region such as its location ([0066], [0090]). Tijore teaches the treatment plan may be generated in a fully automated, semi-automated, or manual manner ([0067], [0091]). Moreover, Tijore teaches controlling the waves to be delivered to a target region (Abstract, Claim 1, [0006-0007], [0031], [0090], wherein a cyclic force (waves) is delivered to a target region, [0103], wherein user input may generate a treatment plan, and user input may include selection of a target location). Tijore teaches the target tissue (205) or region may be tumor tissue ([0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to further include having the locations be indicated by a treatment plan generated in an automated manner based on images of a tumor as taught by Tijore ([0062], [0090-0091], [0096]). Modifying Peyman to include generating a treatment plan in an automated manner which identifies locations to which energy/therapy should be delivered would help guide the clinician in performing the therapy procedure while minimizing work done by the clinician.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) in view of Tijore (US20220203138) as applied to claim 10 above, and further in view of Chen (US20210113179).
Regarding claim 11, Peyman in view of Tijore teaches the invention as claimed above in claim 10.
Peyman further teaches using gadolinium chelates to aid in visualization of whole body tumors ([0063], [0160]) and using ultrasound at the target site to hyperthermally treat cancer/tumor cells ([0002], [0084]).
However, Peyman in view of Tijore fails to explicitly teach wherein the indications of locations to which ultrasound should be applied are based on the appearance of the moieties in the images of the location of the tumor.
In  an analogous field of ultrasound tumor imaging, Choi teaches such a feature. Chen teaches methods of enhancing the accuracy and/or sensitivity of ultrasound imaging in diagnosing tumors (Title). Chen teaches nanoparticles are useful in enhancing the accuracy of ultrasound imaging of tumors by serving as contrast enhancers ([0058]). Chen further teaches a method of treating a tumor in a subject ([0081]). Chen teaches the method comprises of administering nanoparticles to a subject, using ultrasound imaging to produce an image of the tumor, and administering appropriate treatment such as radiotherapy or an anti-tumor agent based on the location of the tumor revealed by the ultrasound image ([0058], [0080-0081], [0086], wherein appropriate treatment includes any therapeutic approach exhibiting a cytotoxic effect on the tumor). Chen teaches the nanoparticles increase contrast between the tumor and normal tissue in the ultrasound image, thereby enhancing accuracy of the ultrasound imaging in detecting the tumor ([0059], [0080]). Chen teaches by using nanoparticles, one skilled in the art may determine the location of the tumor and provide patients with appropriate treatment ([0058], [0074], [0128]). Chen thus teaches administering treatment is based on contrast enhancing nanoparticles in an ultrasound image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman in view of Tijore to administer therapy based on the location of the tumor revealed by nanoparticles in the ultrasound image as taught by Chen ([0080-0081]). Since nanoparticles or imaging moieties indicate the location of the tumor, it would be obvious to treat the location as identified by the moieties. By treating the location identified by the moieties in the ultrasound image, the tumor is treated as a result.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claim 1 above, and further in view of Levy (US20200323515).
Regarding claim 12, Peyman teaches the invention as claimed above in claim 1.
Peyman further teaches imaging the tumor in one, two, or three dimensions using ultrasound ([0073], [0082]).
However, Peyman fails to explicitly teach wherein the images of the location of the tumor are voxel images.
In an analogous field of ultrasound imaging, Levy teaches such a feature. Levy teaches systems and methods for regulating microbubbles in ultrasound procedures (Title). Levy teaches using microbubbles to aid efficiency of a target treatment procedure such as an ultrasound procedure while avoiding damage to healthy, non-target tissue ([0005]). Levy teaches the target region is represented as three-dimensional (3D) sets of voxels. Levy teaches based on image data, the target region such as a tumor can be identified/located ([0035-0036]). Although Levy teaches the specific imager (122) being used is an MRI apparatus ([0034-0035]), Levy additionally teaches the imager (122) may be an ultrasonography device ([0033]). Levy thus teaches the tumor is represented by a 3D set of voxels in a 3D volume/image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to locate and represent the tumor as a set of voxels as taught by Levy ([0033-0036]). Modifying Peyman to have the location of the tumor be represented by voxels in a 3D space as opposed to alternatives such as pixels in a 2D image would result in better visualization and thus guidance for treatment/therapy.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claim 1 above, and further in view of Ebbini (US20130144165).
Regarding claim 13, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to teach wherein the transducer array is not moved during both of, and between, the imaging of the location of the tumor and the implementing of the treatment plan.
In an analogous field of ultrasound imaging for treatment monitoring, Ebbini teaches such a feature. Ebbini teaches a dual mode ultrasound transducer (DMUT) system and method for controlling delivery of ultrasound therapy (Title). Ebbini teaches an ultrasound therapy system (10) comprising one or more dual mode ultrasound transducers (22) configurable for imaging and delivering therapy pulses ([0015], [0045-0046], wherein the system comprises both imaging and therapy modes). Ebbini teaches the dual mode ultrasound array (122) is capable of delivering high intensity focused ultrasound (HIFU) and imaging with the same plurality of transducer elements ([0086]). Ebbini teaches during ultrasound imaging, the transducer array (122) may be positioned relative to the target so as to be capable of delivering energy to the target  to receive echoes (generate an image) in addition to delivering therapeutic bursts ([0086]). Ebbini thus teaches using the same transducer array for imaging and implementing a treatment plan, and furthermore Ebbini thus teaches the transducer array may not need to be moved during and between imaging and therapy. Because the same transducer array is used for imaging/therapy, the transducer array does not need to be moved during or between imaging a location and implementing treatment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to use the same ultrasound probe and transducer array for both imaging and therapy as taught by Ebbini ([0015], [0045-0046], [0086]). By having the imaging device and therapy device (applicator) comprise the same device, registration becomes inherent between imaging and therapeutic coordinates as recognized by Ebbini ([0082]). One of the advantages of having a dual-mode ultrasound array (DMUA) as highlighted by Ebbini includes the ability to monitor tissue response to focused ultrasound beams with sub-millisecond resolution and adjusting the energy exposure accordingly ([0082]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US20160022976) as applied to claim 1 above, and further in view of Choi (US20150148676).
Regarding claim 14, Peyman teaches the invention as claimed above in claim 1.
However, Peyman fails to teach wherein imaging the location of the tumor using ultrasound to generate one or more images of the location of the tumor further comprises performing, with an ultrasound system, one or more of Doppler flow velocimetry, contrast enhanced relative flow, perfusion measurement, attenuation imaging, elastography, brightness mode imaging, harmonic ultrasound imaging, and plane wave imaging.
In an analogous field of ultrasound tumor imaging, Choi teaches such a feature. Choi teaches a method and ultrasound apparatus (1000) for marking a tumor using an elastography image ([0010]). Choi teaches acquiring an elastography image may include inducing a shear wave by transmitting a first ultrasound signal, a second ultrasound signal for tracing the shear wave, and receiving a response signal from the second ultrasound signal ([0016]). Choi teaches from an elastography image, a user may determine a size and position of a tumor (210) ([0077]). Choi further teaches in the case the elastography image (200) uses a shear wave, the ultrasound apparatus (1000) may automatically detect a tumor from the elastography image (200) ([0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peyman to locate the tumor using elastography as taught by Choi ([0010]). Modifying Peyman to additionally generate an elastography image may further aid in verifying/confirming the location of the tumor as recognized by Choi ([0007], [0077-0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             

/YI-SHAN YANG/           Acting SPE, Art Unit 3793